DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claims 1 and 22, line 5 ends in “:” and should end in “;” such that it reads “said bone screw;”.
Claim 3, lines 1-2 recites in part “said inner shaft and said second axial position” and will be interpreted as “said inner shaft in said second axial position”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a yoke" in line 4.  It is unclear whether “a yoke” is referring to the modular yoke in line 1, or if it is a new yoke.  For the purpose of examining the claim, “a yoke” will be interpreted as “the yoke”.
Claim 1 recites in part “said distal end” in line 6.  It is unclear whether “said distal end” is referring to the distal end of the tubular body in line 3, or the distal end of the elongate inner shaft in line 6.  For the purpose of examining the claim, “said distal end” will be interpreted as “said distal end of the elongate inner shaft”.
Claim 1, line 12 recites in part “in response to the axial movement”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “in response to the axial movement” will be interpreted as “in response to axial movement”.
	Claim 9, line 2 recites in part “said tubular member”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said tubular member” will be interpreted as “said tubular body”.
Claim 10, lines 1 and 2 recite the limitation “said tubular member”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said tubular member” will be interpreted as “said tubular body”.
Claim 14, line 2 recites the limitation “the bias of said spring”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the bias of said spring” will be interpreted as “a bias of said spring”.
Claim 15, lines 1-3 recite the limitation “said tubular member”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said tubular member” will be interpreted as “said tubular body”.
Claim 20, line 2 recites the limitation “said main body”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said main body” will be interpreted as “said tubular body”.
Claim 21, line 2 recites the limitation “said main body”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “said main body” will be interpreted as “said tubular body”.
Claim 22 recites the limitation "a yoke" in line 4.  It is unclear whether “a yoke” is referring to the modular yoke in line 1, or if it is a new yoke.  For the purpose of examining the claim, “a yoke” will be interpreted as “the yoke”.
Claim 22 recites the limitation "a first axial position" in line 14.  It is unclear whether “a first axial position” is referring to the first axial position in line 8, or if a new first axial position is being claimed.  For the purpose of examining the claim, “a first axial position” will be interpreted as said first axial position.
Claim 22 recites the limitation "a second axial position" in line 14.  It is unclear whether “a second axial position” is referring to the second axial position in line 8, or if a new second axial position is being claimed.  For the purpose of examining the claim, “a second axial position” will be interpreted as “said second axial position”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15, 17, 18 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doubler et al. (U.S. Patent No.9,615,862 B1; hereinafter “Doubler”).
Regarding claim 1, Doubler discloses an inserter for attaching a modular yoke to a bone screw and for providing an indication of attachment, comprising: a tubular body having a central lumen (push sleeve 16), a distal end (see end with pinch fingers 50, 52 in Figures 10-11), a proximal end (near reference numeral 32 in Figure 2), and an attachment portion (see pinch fingers 50, 52 in Figures 10-11) for releasable attachment to the yoke (tulip 80) having a bottom opening for receipt of a head of said bone screw (see Figures 12-13); an elongate inner shaft (expander pin 24) having a distal end (collet pin 20) and a proximal end (near reference numeral 32 in Figure 2), said distal end of the elongate inner shaft including a portion configured to be received into said yoke (collet pin 20 is received in tulip 80 as shown in Figures 12 and 13), said inner shaft being axially movable within said central lumen from a first axial position to a second axial position in response to the introduction of the head of said bone screw into the bottom opening of said yoke (col.4, ll.10-41, see also Figures 12 and 13); and an indicator button (lever handle 14) supported by said tubular body (see lever handle 14 supported by push sleeve 16 in Figure 1) and movable relative to said tubular body in response to the axial movement of said inner shaft from a first indicator position indicating the first axial position of said inner shaft relative to said tubular body to a second indicator position indicating the second axial position of said inner shaft relative to said tubular body (col.3, ll.37-62).
Regarding claim 2, Doubler further discloses wherein the distal end of said inner shaft in said first axial position is disposed adjacent the distal end of said tubular body (see Figure 12).
Regarding claim 3, Doubler further discloses wherein the distal end of said inner shaft in said second axial position is disposed proximally of the distal end of said tubular body (see Figure 13). 
Regarding claim 4, Doubler further discloses wherein said distal end portion of said inner shaft is configured to be responsive to movement of the head of said bone screw proximally into said yoke to move said inner shaft from said first axial position to said second axial position (col.3, ll.37-62).
Regarding claim 5, Doubler further discloses a releasable first lock (lobe 88) configured to prevent said inner shaft in said first axial position from moving distally (col.3, ll.63-67 and col.4, ll.1-9).
Regarding claim 15, Doubler further discloses a spring member (springs 32, 32’) supported by said tubular body (see Figure 2), said spring member configured to bias said inner shaft distally relative to said tubular body (col.3, ll.37-62).
Regarding claim 17, Doubler further discloses wherein said attachment portion is defined by an expandable and contractable tip (pinch fingers 50, 52), and wherein movement of said inner shaft proximally relative to said tubular body causes the expandable and contractable tip at the distal end of said tubular body to expand (col.3, ll.63-67 and col.4, ll.1-28).
Regarding claim 18, Doubler further discloses wherein movement of said inner shaft distally relative to said tubular body causes the expandable and contractable tip to contract so as to lock said tubular body to said yoke (col.3, ll.63-67 and col.4, ll.1-11).
Regarding claim 22, Doubler further discloses an inserter for attaching a modular yoke to a bone screw and for providing an indication of attachment, comprising: a tubular body having a central lumen (push sleeve 16), a distal end (see end with pinch fingers 50, 52 in Figures 10-11) and a proximal end (near reference numeral 32 in Figure 2), the distal end and an attachment portion (see pinch fingers 50, 52 in Figures 10-11) for releasable attachment to the yoke (tulip 80) having a bottom opening for receipt of a head of said bone screw (see Figures 12-13); an elongate inner shaft (expander pin 24) having a distal end (collet tip 20) and a proximal end (near reference numeral 32 in Figure 2), said distal end of the elongate inner shaft including a portion configured to be received into said yoke (see collet tip 20 in Figures 12 and 13), said inner shaft being axially movable within said central lumen from a first axial position to a second axial position in response to the introduction of the head of said bone screw into the bottom opening of said yoke (col.4, ll.10-41, see also Figures 12 and 13); and an indicator mechanism (lever handle 14) supported by said tubular body and comprising an indicator button (lever handle 14) movable relative to said tubular body from a first indicator position to a second indicator position in response to axial movement of said inner shaft toward the proximal end of said tubular body from the first axial position to the second axial position (col.3, ll.37-62), said inner shaft being movable toward the distal end of said tubular body from said second axial position to said first axial position in response to movement of said indicator button from said second indicator position to said first indicator position (col.3, ll.37-62).
Regarding claims 23-25, Doubler further discloses wherein movement of said indicator button relative to said tubular body provides a visual, audible, and tactile indication of the axial position of inner shaft relative to said tubular body (handle 14 provides a visual indication of position via track 44, tactile indication from the bias provided by springs 32 and 32’, and audible indication as receive lobe 88 is received in relief groove 66). 


    PNG
    media_image1.png
    652
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    541
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    655
    534
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 6-14, 16 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once the 35 U.S.C. 112(b) rejections discussed above have been corrected.
Claim 6 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein said releasable first lock comprises a first locking surface on said indicator button and a first cooperative locking surface on said inner shaft, said first locking surface and said first cooperative locking surface being selectively engageable in response to movement of said indicator button.  Doubler’s lever handle 14 does not comprise a locking surface that cooperates with a locking surface on expander pin 24.
Claim 16 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a plunger connected to said inner shaft, said plunger being configured to manually move said inner shaft proximally against the bias of said spring member.  Doubler does not disclose a plunger or any feature that is configured to manually move said inner shaft proximally against the bias of said spring member.
Claim 19 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a locking member movable with the axial movement of said inner shaft to engage an exterior surface of said expandable and contractable tip to lock said tubular body to said yoke.  Doubler fails to disclose a locking member that engages an exterior surface of the expandable and contractible tip to lock the tubular body to the yoke.
Claim 20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein said attachment portion is defined by a surface on said main body that is configured to rotatably attach said tubular body to said yoke.  Instead, Doubler’s pinch fingers 50, 52 attach to tulip 80 by frictional engagement as it is pushed onto tulip 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773